Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on March 08, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior U.S. patent 10909042 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance

	Claims 1-20 are allowed.
The following is an Examiner's statement of reasons for allowance:
Claim 1 recites “..allocating a name page and a guard page in memory, the name page and the guard page being associated with at least two of (i) an address of names array, (ii) an address of name ordinal array, or (iii) an address of functions array that are all generated by an operating system upon initiation of an application; filling the name page with valid non-zero characters; changing protections on the guard page to no access; and inserting an entry into the address of names array pointing to a relative virtual address corresponding to the name page”.  
Reed et al. teaches name page, and filling the name page with valid non-zero characters. It should be noted that Applicant defined name page as a memory page that stores non-zero values (refer Applicant Specification para 34). Any memory page that 
Draves et al. (US 5950221 A) col2/ln24-ln54 teaches guard page and  dynamic allocate-on-demand of virtual memory. 
Costa et al. teaches using guard page between regular page (address space) “(65) In a particular example, we allocate the lowest 1 GB of a virtual address space to the program being instrumented and 512 MB to the RDT with a guard page between them”. 
Asaad et al. [1863] teaches “..Guard pages are regions of memory that the operating system positions at the end of the application's stack (i.e., a location of computer memory), in order to prevent a stack overrun..”.
Cohen teaches names array and ordinals array, column 5, line 46: “(e) locating the name of the  service  to  be  sub- classed in the names_array  of  the  export  record;  (f)  indexing to the corresponding ordinal in the ordinals_array of the export record; (g) locating the corresponding offset position in the functions_array of the export record..”.
However, Reed , Costa, Asaad, and Cohen alone or in combination do not teach the limitation of “allocating a name page and a guard page in memory, the name page and the guard page being associated with at least two of (i) an address of names array, (ii) an address of name ordinal array, or (iii) an address of functions array that are all generated by an operating system upon initiation of an application” in combination with the rest of the limitations recited in the claim.     
 Claims 2-11 are dependent on claim1 and are therefore allowed due at least 
Independent claim 12 present a combination of limitations similar to those presented in claim 1 and are allowed for the same reasons. 
Claims 13-19 are dependent on claim12 and are therefore allowed due at least to this dependence. 
Claim 20 recites “traversing, by a hash algorithm associated with a program, an address of names array until a pointer to a name page is selected; initially accessing, by the hash algorithm, the name page; subsequently accessing, by the hash algorithm, a corresponding guard page after determining that the name page does not include an indicator signifying end of a string encapsulated therein; and causing the program to terminate upon access of the guard page”.
Prior arts do not teach inserting an entry into names array which is an address pointing to somewhere within the name page and using a hash algorithm that traverses the names array and find the address of the name page and hence accesses the name page and ends up accessing the guard page since name page do not have null terminator to specify end of a string.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the 
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Mano Padmanabhan can be reached on (571)272-4210. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 9197 (toll-free).


/M.S.H/Examiner, Art Unit 2138     
                                                                                                                                                                                                 /SHAWN X GU/
Primary Examiner, AU2138